DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
The remarks and amendments filed on 10/01/2020 are acknowledged. Claims 1-24 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 has been considered by the examiner in this case.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 5-7, 10, 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 states “wherein the At-211 is obtained by scraping an irradiated bismuth target to At-211 powder (125) target material.” It is unclear what this phrase means as no verb is present indicating how the At-211 powder comes from a bismuth target and where the powder comes from or if it already exists as a powder and how scraping functions in this process making it unclear what steps are actually being claimed. Appropriate correction and clarification is required. Claim 3 does not fully rectify these issues and thus is also rejected for these reasons.
Claim 5 requires an organic liquid however claim 1 from which it depends does not recite an organic liquid and thus this claim appears to lack antecedent basis from claim 1. Claim 19 does not rectify these issues and thus is also rejected for these reasons.
Claims 6-7 require that the solvent is an adaptive solvent however this term does not appear to be a common term of art nor is it defined in the specification making it unclear what type of solvents are being claimed and rendering the claims indefinite. Claims 20-21 do not rectify these issues and thus is also rejected for these reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gmelin Handbook, (Springer-Verlag, 1985, provided in the parent case) in view of Speranza, A., (applied Radiation and Isotopes, 2009, provided in the IDS); Shao, X., et al., (J. Labelled Comp. Radiopharm, 2012, provided in the parent case); Bakr, H.H.; (Goteborgs University Thesis, 06/09/2014, provided in the parent case); as evidenced by Aneheim, E., et al., (Nature Scientific Reports, 2019) and Baertschi, E., DE4239344A1, English translation provided and provided in the parent case.
Gmelin Handbook teaches methods and systems for dry distillation of astatine comprising a quartz glass boat (receptacle 100) for receiving the radioactive material, an inert gas source (208) on the inlet introduced via a capillary (104,108), and a vacuum pump (201) on the outlet where the gas flows over the radioactive astatine heated via a furnace (101) to be volatilized and subsequently moved via capillary to a cold finger (106) where the astatine forms a solid on the cold finger that is then subsequently eluted into a solvent (See dry distillation condensing, eluting, introduction into a reaction vial steps A-C, claims 9-11, 18-22). (See pages 199-200.)
Gmelin does not teach methods where the astatine distillation device is attached to a fully automated radiosynthesizer to elute and transport the radioactive material to a reaction vial with an organic molecule precursor for reaction, the use of HPLC filters and columns to purify the compounds, and a system having a control unit and radioactivity detectors.
Speranza teaches methods using the fully automated Tracerlab FX-FN system for radiosynthesis comprising a control module that can control any module of operation for the device (140). (See paragraph 1665.) Speranza teaches that the device has an eluent vessel (107) connected via capillaries to the adhered radioactive source material and further connected to a reaction vessel (109) as well as controlled inert helium inlets (208) and vacuum pumps (201). (See figure 1a.) Speranza teaches introducing an organic precursor molecule along with a radioactive material under activating conditions in order to radiolabel the compound using the systems (compare steps D-E and claim 12). (See abstract and page 1665, paragraph 3.) Speranza teaches using organic solvents to transfer materials such as MeCN, compare instant claims 4-5. (See page 1665, paragraph 3.) Speranza teaches pushing the materials through a cartridge (sterile filter) and further purifying using columns in the HPLC systems, compare instant claims 8, 13, 15-17, and 23-24. (See page 1665, paragraphs 4-5.) Speranza also teaches including a scintillation counter that monitors the radioactivity in the reaction and at the product outlet (400-404). (See figures 1a-b). 
Shao also teaches methods using the fully automated Tracerlab FX-FN system for radiosynthesis comprising a control module that can control any module of operation for the device (140). (See paragraph 1665.) Shao teaches that the device has an eluent vessel of K2CO3 (107) connected via capillaries to the adhered radioactive source material and further connected to a reaction vessel (109) as well as controlled gas inlets (208) and vacuum pump outlets (201) to react the radioactive materials with precursors in order to radiolabel them (compare steps D-E). (See figure 1a.) Shao also teaches including a Bioscan FC3300 radioactivity detector that monitors the radiochemical purity in the product. (400-404). (See figure 3 and page 11, last paragraph.) Shao teaches that all of the vials and lines of the system can be washed with solvents and dried with both argon (inert gas) pressure and vacuum. (See page 11, paragraph 4.) Shao teaches the advantages of such a strategy over more traditional ‘manual’ synthetic approaches are clear and include: (i) automation of radiochemical syntheses providing robust, repeatable processes; (ii) the ability to handle multiple Curies of radioactivity safely enabling PET Centers to produce and distribute hundreds of doses daily; (iii) facilitated regulatory compliance through manufacturer IQ/OQ/PQ and scheduled maintenance protocols performed on synthesis modules by authorized personnel; and (iv) improved radiation safety through elimination of manual operations.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to connect the fully automated radiosynthesis devices of Speranza and Shao that elute bound radioactive materials into reaction vials perform radiosynthesis from those materials and purify the resultant compounds using a controller connected to the astatine still producing radioactive astatine meant to be eluted for use in radiosynthesis in order to fully automate the production and synthesis of the radioactive compounds. One of ordinary skill in that art would have been motivated to make this combination in order to provide robust repeatable processes for radioactive synthesis, handle the radiation safely and in high volumes and improve regulatory compliance. One of ordinary skill in the art would have had a predictable expectation of success in making this combination given that the prior art teaches that the dry distilled astatine is meant to be eluted with a solvent and used for radiosynthesis and Speranza and Shao teach systems that can elute bound radioisotopes and move them around using an automated control system to perform full synthesis of radiolabeled compounds and subsequent purification. 
Gmelin Handbook, Speranza, and Shao, do not teach using an automated scraper to obtain the radioactive astatine. 
Bakr teaches methods of making At-211 by scraping the target material (120) from the target material to obtain a powder (125) and then placing the astatine into a furnace for distillation onto a capillary tube under vacuum that is then rinsed and transferred into a liquid in a receptacle using the organic solvent chloroform that both oxidizes and reduces astatine leaving it in multiple oxidation states, compare instant claims 1-7 and 14. (See page 7, page 16 paragraph 4, page 28, paragraphs 2-4.)
Aneheim provides evidence that chloroform that both oxidizes and reduces astatine leaving it in multiple oxidation states. (See abstract and page 4.)
Baertschi teaches automated processing robot for scraping surfaces comprising a scraping tool (120) and an adjusting device to adjust the pressing force of the scraping tool. (See claims.) Baertschi that the devices provide for the machining operation being always at an optimum, adjustable pressure force, provide for longer use and result in a significant reduction in tool costs. (See paragraph 10.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to scrape the astatine from the surface of the target material using an automated scraper as taught by Bakr and Baertschi in order to obtain astatine ready for distillation and further radiosynthesis as well as elute the materials using common solvents for astatine elution. One of ordinary skill in the art would have been motivated to make these combinations given the teachings of Bakr that one can readily obtain the radioactive material off of the target by scraping it into a powder by distillation and elution in chloroform and Baertschi further provides that one can automate processes such as scraping processes in order to provide for optimum scraping forces and significant reduction in tool costs. Such a combination would provide for the automation of common methods of purifying astatine and allow for improved accuracy of materials being scraped during the synthesis of radioactive materials. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as Gmelin is already directed to the distillation of astatine and Bakr teaches that scraping was a known method of obtaining astatine from targets prior to distillation. The use of an automated machine for this process as found in Baertschi would also have been predictable as Bakr already teaches scraping using a motor drive scraping machine and Baertschi teaches robots that can provide for this task with improvements in accuracy and tool longevity.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618